Exhibit 10.4

 

[*] indicates that a confidential portion of the text of this agreement has been
omitted. The non-public information has been filed separately with the
Securities and Exchange Commission.

 

Execution Version

 

LICENSE AGREEMENT

 

This License Agreement (this “Agreement”), effective as of June 20, 2005 (the
“Effective Date”), is entered into by and between XOMA Ireland Limited, a
company with limited liability organized under the laws of the Republic of
Ireland having offices at Shannon Airport House, Shannon, County Clare, Ireland
(“XOMA”), and Merck & Co., Inc., a corporation organized under the laws of the
State of New Jersey having offices at One Merck Drive, Whitehouse Station, NJ
08889, U.S.A. (“Merck”).

 

BACKGROUND

 

A. XOMA is the owner or exclusive licensee of certain patent rights and know-how
relating to bacterial cell expression, and Merck wishes to acquire non-exclusive
licenses under such patent rights and a right to receive and use such know-how;
and

 

B. XOMA is willing to grant Merck, on its own behalf and on behalf of Merck
Affiliates or Merck Collaborators (both as defined below), non-exclusive
licenses, on the terms and conditions set forth below, in order to permit Merck,
Merck Affiliates and Merck Collaborators to engage in certain research,
development, production and commercial activities.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter recited, the parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

In this Agreement, the following terms shall have the meanings set forth in this
Article:

 

1.1 “Affiliate” means any corporation or other entity which is directly or
indirectly controlling, controlled by or under common control with a party
hereto. For purposes of this Section 1.1, “control” (including, with correlative
meanings, the terms “controlled” and “controlling”) means, with respect to a
corporation or other entity, the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of the
subject corporation or other entity, whether through the ownership of voting
securities, by agreement or otherwise.

 

1.2 “Antibody Expression” means the use of Merck Antibody Phage Display
Materials at the Merck Authorized Sites, or the use of Licensed Antibody
Expression Materials to conduct Research and Development.



--------------------------------------------------------------------------------

1.3 “Article 2 Product” means a Product in which the Licensed Immunoglobulin was
discovered, isolated, or characterized using materials or methods that
constitute the practice of the XOMA Patent Rights or, if any, the use of XOMA
Know-How under the licenses granted under Article 2.

 

1.4 “Article 3 Product” means a Product in which the Licensed Immunoglobulin was
made or had made by or on behalf of Merck or a Merck Affiliate at a Merck
Authorized Site or XOMA Authorized Site under conditions which constitute the
practice of the XOMA Patent Rights or, if any, the use of XOMA Know-How under
the licenses granted under Article 3.

 

1.5 “Article 2/Article 3 Product” means a Product that is both an Article 2
Product and an Article 3 Product.

 

1.6 [*]

 

1.7 [*]

 

1.8 “Change in Control” as used in Section 9.2 and 9.3 means, with respect to
Merck or XOMA Ltd.: (a) any transaction or series of transactions as a result of
which any person or group (as defined under the U.S. Securities Exchange Act of
1934, as amended) becomes, directly or indirectly, the beneficial owner of more
than [*] of the total voting power of such entity’s equity securities or
otherwise gains control of such entity, or (b) if such entity is involved in a
merger, reorganization or consolidation; provided that, as a result of such
merger, reorganization or consolidation, the shareholders of Merck or XOMA Ltd.,
as applicable, immediately prior to the closing thereof do not own immediately
after such closing at least [*] of the voting power of Merck or XOMA Ltd., as
the case may be, or the surviving entity, or the parent of the surviving entity,
or (c) if there is a sale of all or substantially all of such entity’s assets or
business relating to this Agreement.

 

1.9 “Combination Product” means a Merck Product sold in the form of a
combination product containing one or more therapeutically active ingredients
(other than a Licensed Immunoglobulin) in combination with a Licensed
Immunoglobulin. All references to Merck Product in this Agreement shall be
deemed to include Combination Product.

 

1.10 “Commercial Antibody Engineering Business” means, under conditions which
but for the licenses granted hereunder would constitute infringement or would
induce the infringement of a Valid Claim, the business of isolating,
engineering, modifying or altering antibodies for any purpose (including,
without limitation, to optimize or otherwise modify) on behalf of or for the
benefit of a Third Party on a fee for service basis or under conditions where
the party providing the service does not retain control and substantial
scientific, financial and marketing risk with respect to the result or subject
matter of such services.

 

1.11 “Commercial Antibody Evolution Business” means, under conditions which but
for the licenses granted hereunder would constitute infringement or would induce
the infringement of a Valid Claim, the business of modifying or altering
antibodies discovered by a Third Party for any purpose (including, without
limitation, to optimize or humanize or otherwise modify an attribute of the
antibody) on behalf of or for the benefit of a Third Party on a fee for

 

-2-



--------------------------------------------------------------------------------

service basis or under conditions where the party providing the service does not
retain control and substantial scientific, financial and marketing risk with
respect to the result or subject matter of such services.

 

1.12 “Commercial Antibody Display Business” means, under conditions which but
for the licenses granted hereunder would constitute infringement or would induce
the infringement of a Valid Claim, the business of out-licensing, commercial
manufacturing, selling, (including, to offer, import or export for sale)
antibody display services, antibody display libraries, products for use in
antibody display, and antibody display materials, including, without limitation,
antibody phage display libraries or antibody phage display materials.

 

1.13 “Confidential Information” means any proprietary or confidential
information, data or material disclosed by a party to the other party pursuant
to this Agreement, which is (a) disclosed in tangible form hereunder and is
designated thereon as “Confidential” at the time it is delivered to the
receiving party, or (b) disclosed orally hereunder and identified as
confidential or proprietary when disclosed and such disclosure of confidential
information [*].

 

1.14 “Control” and “Controlled By” With respect to any item of or right under
patent rights, know how or other intellectual property, “Control” or “Controlled
by” means the possession of (whether by ownership or license) the ability of a
party to grant access to, or a license or sublicense of, such item or right
subject to and without violating the terms of any agreement or other arrangement
with any Third Party. With respect to the practice of any method of a Valid
Claim or any composition of matter or article of manufacture arising out of this
Agreement, “Control” or “Controlled by” means that such composition of matter,
article of manufacture or method was or is, as applicable, created, owned,
licensed, used and/or practiced by Merck and/or a Merck Affiliate on their own
behalf, or on behalf of or with a Merck Collaborator under conditions where
Merck or a Merck Affiliate retains decision-making power and substantial
scientific and financial risk with respect to such composition of matter or
article of manufacture.

 

1.15 “Development Service Provider” means a Third Party who, under an agreement
with and at the direction of Merck, a Merck Affiliate or a Merck Collaborator,
provides bona fide development services in support of activities otherwise
authorized by and in conformity with this Agreement. No Third Party may be
deemed a Development Service Provider under this Agreement if it has an economic
interest or stake (other than a reasonable fee for service), including, without
limitation, a royalty interest, in the outcome of the services it provides.

 

1.16 “Dispose” means to transfer, assign, lease, or in any other fashion,
dispose of control, ownership or possession, but shall not mean to license or
sell. “Disposition” shall have the correlative meaning.

 

1.17 “Existing Merck Collaborators” means those Merck Collaborators meeting the
criteria set out in Section 1.27 (b) and (c) as of the Effective Date that are
also listed on Schedule 1.17.

 

1.18 “First Commercial Sale” means, with respect to any Merck Product, the first
sale for end use or consumption of such Merck Product in a country after
Marketing Authorization,

 

-3-



--------------------------------------------------------------------------------

excluding, however, any sale for use in a clinical trial or for demonstration,
testing or promotional purposes.

 

1.19 “Immunoglobulin” means any molecule, including, without limitation, full
immunoglobulin molecules (e.g., IgG, IgM, IgE, IgA and IgD molecules) and ScFv,
Fv and Fab molecules, that has an amino acid sequence by virtue of which it
specifically interacts with an antigen and wherein that amino acid sequence
comprises a functionally operating region of an antibody variable region
including, without limitation, any naturally occurring or recombinant form of
such a molecule.

 

1.20 “Licensed Antibody Expression Materials” means any composition of matter or
article of manufacture, other than Merck Antibody Phage Display Materials,
Controlled by, as applicable, Merck or a Merck Affiliate that comprises:

 

(a) any polynucleotide sequence encoding:

 

(i) an Immunoglobulin that is capable of being translocated to the periplasm of
a bacterial host cell; and/or

 

(ii) an Immunoglobulin that is operably linked to a bacterially functional
signal sequence; and/or

 

(iii) an Immunoglobulin that is capable of being secreted and/or expressed in a
prokaryote and retain its binding or other function without subsequent
refolding; or

 

(b) any vector containing any polynucleotide sequence described in clause 1.20
(a); or

 

(c) any prokaryote transformed with any vector or polynucleotide described in
clause 1.20 (a) or (b); or

 

(d) any material covered by the XOMA Patent Rights, which is used to make and
use any: polynucleotide described in clause 1.20 (a); vector described in clause
1.20 (b); or prokaryote described in clause 1.20 (c).

 

For the avoidance of doubt, and without expanding the definition thereof,
specifically excluded from the definition of Licensed Antibody Expression
Materials are (a) any materials used for or suitable for use to display a
specific Immunoglobulin in or from any organism or system other than in a
prokaryote or (b) any article of manufacture or composition of matter when used
for the expression or secretion of an Immunoglobulin in or from any organism or
system other than in a prokaryote.

 

-4-



--------------------------------------------------------------------------------

1.21 “Licensed Immunoglobulin” means, to the extent Controlled by Merck or a
Merck Affiliate, any Immunoglobulin:

 

(a) discovered, isolated or characterized by Merck or a Merck Affiliate directly
out of the use of (i) Merck Antibody Phage Display Materials at a Merck
Authorized Site or (ii) Licensed Antibody Expression Materials; or

 

(b) discovered, isolated or characterized, by a Merck Collaborator directly out
of the use of Licensed Antibody Expression Materials; or

 

(c) acquired or in-licensed by Merck or a Merck Affiliate in accordance with the
provisions set forth in Section 9.3.

 

1.22 “Manufacturing Field” means the production by Merck of an Immunoglobulin
for the treatment, diagnosis, prevention and/or prophylaxis of a human or animal
disease state or condition, other than via active immunization or vaccination,
in quantities which exceed Research Quantities, and shall include commercial,
industrial or clinical scale production, including process validation batches or
supplies suitable for a clinical trial. Specifically excluded from the
Manufacturing Field is any Immunoglobulin which, at the time of manufacture and
thereafter, is not Controlled by Merck or a Merck Affiliate.

 

1.23 “Marketing Authorization” means any approval (including applicable pricing
and governmental reimbursement approvals) required from the relevant regulatory
or other competent authority to market or sell a Merck Product in any country.

 

1.24 “Merck Affiliate” means, with respect to the provisions of Article 2 any
Affiliate of Merck as of the Effective Date or as provided in Section 9.3, and
with respect to the remainder of this Agreement any Affiliate of Merck.
Expressly excluded from the definition of Merck Affiliate is [*]. For the
avoidance of doubt, the grant, if any, of any rights or licenses under XOMA
Patent Rights or XOMA Know-How pursuant to this Agreement to any Merck Affiliate
shall be effective only as of the date such entity becomes an Affiliate of
Merck. Any rights or licenses granted to a Merck Affiliate automatically
terminate upon the effective date of any Change of Control of such Merck
Affiliate.

 

1.25 “Merck Antibody Phage Display Materials” means, when Controlled by Merck or
a Merck Affiliate, (i) any collection or library of polynucleotide sequences
which encodes at least one Immunoglobulin and which is contained in
bacteriophage and/or bacteriophage or phagemid cloning vectors capable of
propagation in bacteria; or (ii) any collection or library of bacteriophage
wherein an Immunoglobulin is expressed as a fusion protein comprising an
Immunoglobulin, or at least a functionally operating region of an antibody
variable region, and an outer surface polypeptide of a bacteriophage, excluding
any articles of manufacture or compositions of matter when used for display,
expression or secretion of an Immunoglobulin in or from any organism or system
other than a prokaryote.

 

1.26 “Merck Authorized Sites” means (a) as it relates to Research and
Development, any location(s) under the exclusive management of Merck or a Merck
Affiliate and (b) as it relates to activities within the Manufacturing Field,
where each of up to three (3) locations are

 

-5-



--------------------------------------------------------------------------------

under the exclusive management of Merck or a Merck Affiliate and are specified
in writing to XOMA, but shall not include a XOMA Authorized Site.

 

1.27 “Merck Collaborator” means a Third Party:

 

(a) who has complied with the requirements of Section 2.5;

 

(b) who has entered into a written arrangement with Merck under which Merck or a
Merck Affiliate retains Control with respect to the research, development and
commercialization of any composition of matter or article of manufacture,
including, without limitation, any Licensed Immunoglobulin or Merck Product,
which is the subject of such a written arrangement; and

 

(c) (i) on whose behalf Merck or a Merck Affiliate engages in Antibody
Expression or

 

(ii) to whom Merck or Merck Affiliates transfers Licensed Antibody Expression
Materials or Licensed Immunoglobulins; or

 

(iii) from whom Merck in-licenses a target for development or commercialization;
or

 

(iv) to whom XOMA has granted a license under XOMA Patent Rights to make, have
made, use and/or transfer Immunoglobulins under conditions which constitute the
practice of the XOMA Patent Rights, provided, however, that (A) the activities
under this Agreement are not inconsistent with or violate the terms of such
license and (B) the terms of this Agreement shall govern any activities
undertaken by or on behalf of a Merck Collaborator.

 

No Third Party shall be deemed to be a Merck Collaborator to the extent such
Third Party is engaged in activities constituting a Commercial Antibody
Engineering Business, Commercial Antibody Evolution Business or Commercial
Antibody Display Business unless such Third Party has entered into a written
agreement with XOMA pursuant to which XOMA grants to such Third Party a license
or covenant not to sue under the XOMA Patent Rights to make, have made, use
and/or transfer Immunoglobulins under conditions which constitute a Commercial
Antibody Engineering Business, Commercial Antibody Evolution Business or
Commercial Antibody Display Business, provided, [*].

 

1.28 “Merck Field” means (a) Research and Development; and (b) any and all human
and animal uses, other than any Non-Approved Uses. For the avoidance of doubt,
activities within the veterinary or animal field are included in the definition
of the term Merck Field.

 

1.29 “Merck Product” means, collectively, an Article 2 Product, an Article 3
Product and an Article 2/Article 3 Product.

 

1.30 “Net Sales” means the gross invoice price of Merck Product sold by Merck,
Merck Affiliates and Merck Selling Entities (which term does not include Third
Parties that

 

-6-



--------------------------------------------------------------------------------

function as distributors) to the first Third Party (other than a Merck Selling
Entity) after deducting, if not previously deducted, from the gross amount
invoiced by Merck, the Merck Affiliate, or the Merck Selling Entity the
following items:

 

(a) trade, cash and quantity discounts actually allowed and taken directly with
respect to such sales;

 

(b) excises, sales taxes or other taxes imposed upon and paid directly with
respect to such sales (excluding national, state or local taxes based income);

 

(c) amounts repaid or credited by reason of rejections, defects, recalls,
allowances or returns or because of rebates or retroactive price reduction;

 

(d) freight, transportation and insurance; and

 

(e) [*].

 

With respect to sales of Combination Products and on a country-by-country basis,
the “Net Sales” for royalty purposes shall be calculated by [*]. All invoice
prices of the Merck Product and the Combination Product shall be calculated as
the average invoice price of such active ingredients during the applicable
accounting period for which the Net Sales are being calculated.

 

If a Merck Product is sold in any country only in the form of a Combination
Product, Net Sales for royalty purposes shall be calculated on the basis of [*].

 

1.31 “Non-Approved Uses” means (a) catalog or on-line sales of cloning or
expression vectors, reagents or research or commercial kits other than
diagnostic or therapeutic products; (b) plant science or agricultural
applications, other than the expression of an Immunoglobulin in a plant for use
within the Merck Field; (c) other than Merck Antibody Phage Display Materials,
the creation or expression of peptides or polypeptides associated with any
replicable genetic package, including, without limitation, display on a
bacteriophage and/or (d) identification, selection or expression of proteins,
reagents, and/or enzymes or compositions of matter for purely industrial uses,
other than the use of a Licensed Immunoglobulin in the process of making a Merck
Product, or which are solely useful in the chemical industry and/or industrial
manufacturing processes, including, without limitation, the identification,
selection or expression of catalytic antibodies.

 

1.32 “Phase I Trial” means a human clinical trial in any country that is
intended to initially evaluate the safety and/or pharmacological or antigenic
effect of a Merck Product in human subjects or that would otherwise satisfy the
requirements of 21 CFR 312.21(a).

 

1.33 “Phase III Trial” means a pivotal human clinical trial in any country the
results of which could be used to established safety and efficacy of a Merck
Product as a basis for a Marketing Authorization application that would satisfy
the requirements of 21 CFR 312.21(c).

 

1.34 “Product” means a pharmaceutical, diagnostic or biological preparation
(including, without limitation, any diagnostic, prophylactic or therapeutic
product) containing a

 

-7-



--------------------------------------------------------------------------------

Licensed Immunoglobulin in final form ready for sale and, with respect to the
obligations under Sections 4.4 (Article 2 Product Milestone Payments), 4.5
(Article 3 Product Milestone Payments) and 4.6 (Milestone Payments - General),
such a preparation administered to human patients in a clinical trial.

 

1.35 “Research and Development” means pre-clinical creation, identification,
analysis, research, characterization or development of actual or potential
products (including, without limitation, antibody arrays or chips) for any
purpose, including the discovery and development of therapeutics. Included
within the definition of Research and Development, without limiting such
definition, shall be the identification, selection, isolation, purification,
characterization, study and/or testing of an Immunoglobulin and all in vitro
screening or assays customarily performed in pre-clinical research. Research and
Development shall not include clinical, commercial or industrial manufacture of
Immunoglobulins or any activities primarily directed to the creation of such
capacities.

 

1.36 “Research Quantities” means those quantities required for Research and
Development purposes.

 

1.37 “Third Party” means any person or entity other than Merck, XOMA, or their
respective Affiliates.

 

1.38 “Valid Claim” means a claim of an issued and unexpired patent included
within the XOMA Patent Rights which claim has not been revoked, held
unenforceable, or held invalid in a final decision of a court of competent
jurisdiction, unappealed or from which no appeal may be taken, and which has not
been disclaimed or admitted to be invalid or unenforceable through reissue,
re-examination, disclaimer or otherwise.

 

1.39 “XOMA Know-How” means unpatented and/or unpatentable technical information,
including ideas, concepts, inventions, discoveries, data, designs, formulas,
specifications, procedures for experiments and tests and other protocols,
results of experimentation and testing, fermentation and purification
techniques, and assay protocols that are: (a) Controlled by XOMA (or its
Affiliates) as of the date such information is transferred to Merck in
accordance with this Agreement; (b) not generally known and (c) that constitutes
the then standard package of materials and information generally provided by
XOMA to its manufacturing licensees and/or research licensees (as applicable).
XOMA Know-How shall not include the XOMA Patent Rights. All XOMA Know-How shall
be Confidential Information of XOMA.

 

1.40 “XOMA Ltd.” means XOMA Ltd., a company organized under the laws of Bermuda
having its registered office at Clarendon House, 2 Church Street, Hamilton HMII,
Bermuda.

 

1.41 “XOMA Patent Rights” means the patent applications and patents listed on
Schedule 1.41 hereto, and all divisions, continuations, continuations-in-part,
applications claiming priority thereto, and substitutions thereof and all
patents issuing on any of the preceding applications, including extensions,
reissues and re-examinations; and any patents or patent applications, whether
now existing or obtained in the future, owned or Controlled by XOMA (or its

 

-8-



--------------------------------------------------------------------------------

Affiliates) containing a claim that is dominating over the foregoing patent
rights (i.e., is necessarily infringed by the practicing of a claim in one of
the foregoing applications or patents).

 

[*]

 

In addition, the following terms are defined in the corresponding sections
indicated below:

 

Term

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

AAA

   9.12(a)

Acquired Immunoglobulins

   9.3(b)

Acquisition Entity

   9.3(a)

Annual Maintenance Fee

   4.2

Article 2 Milestone Payment

   4.4

Article 3 Milestone Payment

   4.5

[*]

   4.7(e)

Closing

   9.3(a)

Merck Selling Entity

   2.1(b)

Pending Patent Claim

   4.7(d)

Records

   2.6(c)

Release

   2.9

Release Fee

   9.3(b)

Retrospective Period

   4.7(d)

Title XI

   9.9

Transferred Materials

   2.5(a)

XOMA Authorized Site

   3.2

XOMA Indemnified Party

   7.1

XOMA Liability

   7.1

 

All of the above definitions are intended to encompass the defined terms in both
the singular and plural forms.

 

ARTICLE 2

 

GRANT OF RIGHTS

 

2.1 License Grants.

 

(a) Subject to the other terms and conditions of this Agreement, XOMA hereby
grants to Merck a non-exclusive worldwide, non-transferable (other than as
provided in Section 9.2) license within the Merck Field, without any right to
sublicense (except to Merck Affiliates), under the XOMA Patent Rights and the
XOMA Know-How:

 

(i) solely on behalf of Merck, or on behalf of Merck Affiliates and Merck
Collaborators, to:

 

(A) engage in Antibody Expression;

 

-9-



--------------------------------------------------------------------------------

(B) make and use Merck Antibody Phage Display Materials for Research and
Development purposes at the Merck Authorized Sites, including to discover
Immunoglobulins;

 

(C) make and use Licensed Antibody Expression Materials for Research and
Development purposes, including to discover, isolate, characterize, modify, make
(but not commercially manufacture) or develop Immunoglobulins;

 

(D) engage in Research and Development;

 

(E) make, have made or use Research Quantities of Licensed Immunoglobulins; and

 

(F) transfer to and receive from Merck Collaborators and Development Service
Providers, Licensed Antibody Expression Materials, Merck Antibody Phage Display
Materials (but only at the Merck Authorized Sites), and Research Quantities of
Licensed Immunoglobulins; and

 

(ii) use, sell, offer to sell, import and export any Merck Product and to seek
approvals from regulatory agencies in any country of the world to market and
sell Merck Products.

 

(b) Merck is entitled to grant a license to Third Parties solely as is necessary
for such Third Parties to sell Merck Product(s) on behalf of Merck and Merck
Affiliates, and any such licensee shall be referred to in this Agreement as a
“Merck Selling Entity.” The term “Merck Selling Entity” shall not include Third
Parties that function as distributors. Merck shall remain responsible for the
performance of any Merck Selling Entities and for any failure of a Merck Selling
Entity to abide by the terms of this Agreement applicable to such Merck Selling
Entity, including, without limitation, Sections 4.7 (Royalties), 4.9 (Payments;
Currency), 4.10 (Payment Reports and Timing) and 4.11 (Payment Records and
Audits).

 

(c) For the avoidance of doubt, but without limiting the scope of the license
granted above, the license granted to Merck under this Section 2.1:

 

(i) does not permit Merck or any Merck Collaborator to manufacture, other than
Research Quantities, Merck Products using any process which would infringe a
Valid Claim (it being understood that manufacturing rights are covered by
Article 3 of this Agreement, and are separate and independent from the licenses
and rights granted pursuant to this Section 2.1);

 

(ii) neither limits or applies to the conduct by Merck or its Affiliates, on
their own behalf, or on behalf of their research or development collaborators
(including Merck Collaborators), of any of the activities described in
subsections 2.1 (a)(i) through (a)(ii) to the extent that the conduct of such
activities, absent the license granted in this Section 2.1 would not infringe
any of the XOMA Patent Rights or result in the misappropriation of XOMA
Know-How;

 

-10-



--------------------------------------------------------------------------------

(iii) does not permit Merck to make or use Merck Antibody Phage Display
Materials at any location other than the Merck Authorized Sites; and

 

(iv) is personal to Merck, Merck Affiliates and, as applicable, Merck
Collaborators, and is to be used on behalf of any Merck Collaborator only in
respect of or in connection with the activities that such Merck Collaborator is
engaged in that are the basis for meeting the definition of Merck Collaborator,
as the case may be, and not any other activities. Notwithstanding that such
license is personal, the parties intend that such license rights: (A) transfer
with any assignment or sale of, or grant of an exclusive license (with the right
to enforce) under, the applicable XOMA Patent Rights and (B) without limiting or
expanding the provisions of Section 9.2, shall be binding upon any permitted
successors or assigns of XOMA (and its Affiliates).

 

2.2 Covenant Not To Sue. In partial consideration of the payments set out in
Article 4, XOMA covenants that it shall not initiate or permit any XOMA
Affiliate or any Third Party over whom it has control or who obtains from XOMA a
right to enforce the XOMA Patent Rights to initiate or assist in any way in the
initiation or prosecution of any action asserting a claim of infringement under
the XOMA Patent Rights or misappropriation of the XOMA Know-How, if any, against
Merck, a Merck Affiliate, a Merck Selling Entity or any Merck Collaborator with
respect to activities permitted under the provisions of this Agreement. For the
avoidance of doubt, this covenant not to sue extends to Merck Collaborators who,
solely on their own behalf, but only as a Merck Collaborator, or on behalf of
Merck or Merck Affiliates, make or use Research Quantities of a Licensed
Immunoglobulin under conditions otherwise authorized by this Agreement or make
or use a Licensed Immunoglobulin in accordance with the provisions of Article 3
where such activities are reasonably related to a Licensed Immunoglobulin. For
the avoidance of doubt, this covenant not to sue extends only to compositions of
matter or articles of manufacture Controlled by Merck, a Merck Affiliate or a
Merck Collaborator (but in the case of a Merck Collaborator only to the extent
such Control by such Merck Collaborator is otherwise authorized under this
Agreement). The parties agree that the covenant not to sue provided by this
Section 2.2 (a) is a covenant that transfers with any assignment or sale of, or
grant of an exclusive license (with the right to enforce) under, the applicable
XOMA Patent Rights and (b) without limiting or expanding the provisions of
Section 9.2, shall be binding upon any permitted successors or assigns of XOMA
(and its Affiliates). The covenant not to sue provided by this Section 2.2:

 

(i) shall not preclude a claim of infringement or misappropriation of the XOMA
Know-How, if any, arising out of making or the means or methods used to make any
amount other than Research Quantities of Licensed Immunoglobulin or Merck
Product under conditions which are outside the grant of rights and licenses
under Article 3;

 

(ii) shall become voidable by XOMA as to any Third Party who, as a Merck
Collaborator, claims its benefit but fails to materially discharge or comply
with any term of its written agreement with Merck provided for in Section 2.5,
but only with respect to such entity or person. Merck will use commercially
reasonable efforts to keep itself apprised of facts which would put a reasonable
person on notice of such a failure or lack of compliance. If Merck becomes aware
or otherwise determines that a Merck Collaborator

 

-11-



--------------------------------------------------------------------------------

fails to materially discharge or comply with any term of its written agreement
with Merck provided for in Section 2.5, Merck shall inform such Merck
Collaborator of such failure or lack of compliance and request that such Merck
Collaborator cure such failure or lack of compliance. If such Merck Collaborator
does not cure any actual failure or lack of compliance within [*] of so being
informed by Merck, then such Merck Collaborator shall lose its status as a Merck
Collaborator under this Agreement and all applicable licenses and rights granted
to such Merck Collaborator under this Agreement (but not any licenses or rights
so granted to Merck) shall be deemed void as of the date of such actual failure
or lack of compliance;

 

(iii) is personal to Merck, Merck Affiliates and, as applicable, any Merck
Collaborator and, except as provided for in Section 9.2, cannot be assigned or
transferred by Merck; and

 

(iv) subject to and without prejudice to the release set out in Section 2.9,
does not constitute a release or waiver of any infringement of the XOMA Patent
Rights or misappropriation of the XOMA Know-How by Merck, any Merck Affiliate,
or any Third Party (including a Merck Selling Entity), including, without
limitation, any Merck Collaborator acting outside of the scope of the written
agreement with Merck provided for in Section 2.5 or the grant of rights or
licenses provided for by this Agreement.

 

2.3 No Implied Rights. Only the rights and licenses granted pursuant to the
express terms of this Agreement shall be of any legal force. No license or other
rights shall be deemed to have been granted by Merck to XOMA or its Affiliates,
or by XOMA to Merck, a Merck Affiliate, a Merck Selling Entity or a Merck
Collaborator other than as expressly provided for in this Agreement. For the
avoidance of doubt, the grant of rights made pursuant to Section 2.1 and the
covenant not to sue pursuant to Section 2.2:

 

(a) do not include, and expressly exclude, the following:

 

(i) any right or license to engage in any activities on behalf of or in
collaboration with any Third Party, other than a Merck Collaborator or a Merck
Selling Entity;

 

(ii) any right or license to engage in a Commercial Antibody Engineering
Business, Commercial Antibody Evolution Business or Commercial Antibody Display
Business;

 

(iii) any right to release any Third Party, including a Merck Collaborator, from
any claim of infringement under the XOMA Patent Rights or misappropriation of
the XOMA Know-How;

 

(iv) any right or license under the XOMA Patent Rights or the XOMA Know-How to
sell, license or Dispose of to a Third Party any materials suitable for phage
display, including Merck Antibody Phage Display Materials or to permit a Third
Party to make or use phage display materials, including Merck Antibody Phage
Display Materials; and/or

 

-12-



--------------------------------------------------------------------------------

(v) any right or license to use or cause any Third Party, other than a Merck
Affiliate or Merck Collaborator, to use any composition of matter or article of
manufacture covered by the XOMA Patent Rights other than Licensed Antibody
Expression Materials to identify, select, characterize, study or test a
polypeptide, including but not limited to an Immunoglobulin; and

 

(b) extend rights to Merck Collaborators, but do not confer any rights to such
Merck Collaborator which are independent of the rights and licenses granted to
Merck or Merck Affiliates.

 

2.4 Transfer of XOMA Know-How to Merck. At the written request of Merck, XOMA
shall transfer to Merck, at a mutually agreed place and time, XOMA Know-How and
the materials identified on Schedule 2.4 (which materials shall constitute XOMA
Know-How unless at the time of such transfer, the materials are not Controlled
by XOMA or are generally known). XOMA Know-How transfer is included in the fee
paid pursuant to Section 4.1, and includes up to two person-days of XOMA
scientific staff time at XOMA’s (or XOMA Affiliate) facilities. Thereafter,
Merck may request and XOMA shall provide consult with XOMA scientific staff at
such facilities at $[*]/person-day (based on an eight hour day) beyond the two
person-days. There shall be no requirement that Merck take any such XOMA
Know-How and any references to such XOMA Know-How in this Agreement shall only
be to the extent that Merck actually requests and receives such XOMA Know-How.
The parties acknowledge that the materials to be transferred to Merck shall be
limited to XOMA’s then standard package of materials provided to its bacterial
expression licensees. Notwithstanding anything herein to the contrary, no right
or license is granted pursuant to this Article 2 under the XOMA Know-How unless
and until Merck makes the request referred to in the first sentence of this
Section 2.4.

 

2.5 Transfer Restrictions.

 

(a) To the extent the following activities involve or will involve the practice
of any XOMA Patent Rights and/or XOMA Know-How pursuant to, or any claim to
benefit of, any license or right granted under this Agreement, Merck shall not
[*] (“Transferred Materials”) to any Third Party until (in the case of either
clause (i) or clause (ii)) such time as it has provided to such Third Party the
redacted copy of this Agreement referred to in Section 5.2 and the form of
notice set out at Schedule 2.5. Merck covenants that it shall not Dispose of or
sell to a Third Party any Merck Antibody Phage Display Materials except as
otherwise expressly permitted under this Agreement. For any entity that is an
Existing Merck Collaborator, Merck shall use commercially reasonable efforts to
comply with the provisions of this Section 2.5(a) as soon as practicable after
the Effective Date. Any transfers of the XOMA Know-How to any Merck Collaborator
shall only be as reasonably necessary for the activities to be undertaken by the
Merck Collaborator as a Merck Collaborator and shall occur only after such Merck
Collaborator agrees to keep such XOMA Know-How confidential.

 

(b) Except with respect to Existing Merck Collaborators, if Merck enters into a
written arrangement after the Effective Date with any Third Party for activities
as to which Merck or such Third Party, as a Merck Collaborator, claims or
intends to claim the benefits of any of the licenses or other grants provided
for by this Agreement, such written arrangement shall contain provisions (i)
pursuant to which the recipient of any Transferred Materials agrees to abide by

 

-13-



--------------------------------------------------------------------------------

each of the limitations, restrictions and other obligations pertaining to the
Transferred Materials applicable to Merck Collaborators contained in this
Agreement; (ii) implementing a covenant not to use Transferred Materials for any
purpose other than for Research and Development otherwise authorized by this
Agreement; (iii) providing that the payment of any amounts by such Merck
Collaborator is not in consideration for the use of any of the XOMA Patent
Rights and (iv) permitting the recipient of such Transferred Materials to
further Dispose of such Transferred Materials only to a Third Party who
otherwise meets the definition of Merck Collaborator and who executes a written
agreement in which it undertakes all of the obligations applied to the
transferring party. [*] For the avoidance of doubt, the right of a Merck
Collaborator, shall, as it relates to Research and Development, encompass any
product or process claims contained within the XOMA Patent Rights, but only to
the extent such activities are reasonably necessary to the collaboration as to
which such person or entity is a Merck Collaborator and then only to the extent
Merck or a Merck Affiliate Controls any composition(s) of matter or article(s)
of manufacture arising out of such practice of such claims. For any entity that
is an Existing Merck Collaborator, Merck shall use commercially reasonable
efforts to comply with the provisions of this Section 2.5(b) as soon as
practicable after the Effective Date. Notwithstanding any other provision of
this Agreement, Merck’s failure to have secured the written agreement of any
such Existing Merck Collaborator to comply with this Section 2.5(b) shall not
give rise to a breach of this Agreement by Merck (provided that Merck has
exercised commercially reasonable efforts in the attempt to secure the agreement
of the Existing Merck Collaborator) but shall result in the loss by such
Existing Merck Collaborator of all of its rights under this Agreement.

 

(c) The provisions of Section 2.5(a) shall not apply to (i) any Development
Service Provider, provided, however, that no customer, client or user of the
Development Service Provider’s services or materials generated thereby (other
than, as applicable, as properly used by Merck, a Merck Affiliate or a Merck
Collaborator under this Agreement) shall be deemed to have been granted any
rights or licenses under the XOMA Patent Rights or the XOMA Know-How as a result
of the application of this Section 2.5(c); or (ii) the XOMA Authorized Site with
which Merck has entered into a manufacturing agreement in accordance with the
provisions of Section 3.2.

 

2.6 Reports, Records and Audits.

 

(a) [*] days after the end of each calendar quarter, commencing with the first
calendar quarter after the Effective Date, Merck shall deliver to XOMA a written
report which shall specify the name, address and contact person for each Merck
Collaborator receiving Licensed Antibody Expression Materials or Licensed
Immunoglobulin(s), in each case solely to the extent the activities conducted by
Merck for or with such Merck Collaborator involve any claim to the benefit of
any license or right under XOMA Patent Rights and XOMA Know-How granted under
this Agreement, provided, however, that, solely with respect to Existing Merck
Collaborators, such disclosure does not violate any confidentiality obligations
existing prior to the Effective Date that Merck has to such Existing Merck
Collaborator. [*] The reports delivered by Merck to XOMA pursuant to this
Section 2.6(a) shall be Confidential Information of Merck.

 

(b) Not later than [*] days after the end of each calendar year, commencing with
the first calendar year to commence after the Effective Date, as and to the
extent publicly disclosed

 

-14-



--------------------------------------------------------------------------------

by Merck (whether in press releases, government filings or similar written
disclosure), Merck shall deliver to XOMA written materials pertaining to the
current status of activities as to which Merck, any Merck Affiliate or any Merck
Collaborator claims the right of license hereunder but only to the extent that
Merck has made public disclosure of such activities.

 

(c) Merck shall, maintain records fully and properly reflecting those activities
to be reported to XOMA pursuant to Sections 2.6 (a) and (b) (the “Records”), in
reasonable detail and in good scientific manner for at least [*], and shall
cause Merck Affiliates to, and contractually require that all Merck
Collaborators do the same. If XOMA believes that Merck, a Merck Affiliate and/or
the Merck Collaborators are not in compliance with the requirements of Section
2.6(a) and (b), XOMA will send Merck a written notice specifying the suspected
noncompliance. Within [*] of such notice, Merck will provide XOMA with a written
response addressing the issues raised in XOMA’s notice. If following XOMA’s
consideration of Merck’s response in good faith, it is not satisfied, then,
within [*] of written notice by XOMA, the parties shall meet to discuss the
matter in good faith, provided, however, that if the matter is not resolved to
XOMA’s satisfaction within [*] of such meeting, XOMA may declare an impasse and
exercise any other rights it might have under this Agreement.

 

2.7 Rights of Merck Affiliates. Merck shall be fully responsible for the
performance of Merck Affiliates and for any failure of any Merck Affiliate to
abide by the terms of this Agreement. If XOMA believes that any Merck Affiliate
is undertaking activities which are outside the scope of the rights granted
under this Agreement or that such Merck Affiliate is not in compliance with the
terms of this Agreement, XOMA shall, at its option, provide written notice
thereof to Merck. Merck shall promptly investigate the activities of such Merck
Affiliate and shall take prompt remedial action, if required and report to XOMA
the specifics of such remedial action. If Merck believes no such remedial action
is required, it shall so notify XOMA in writing and state its basis for such a
conclusion. In the event that any Merck Affiliate undertakes activities outside
the scope of the rights granted by this Agreement or fails to abide by the terms
of this Agreement, or if Merck fails to correct activities of such a nature
otherwise properly identified by XOMA, then, in addition to its other rights
under this Agreement, XOMA, at its option, may terminate all licenses granted to
such Merck Affiliate on [*] written notice and such Merck Affiliate would no
longer be entitled to operate under the XOMA Patent Rights and XOMA Know-How
licensed under this Agreement, provided, however, that in the event of a good
faith dispute with respect to the existence of a material breach, the [*] cure
period shall be tolled until such time as the dispute is resolved pursuant to
Section 9.12, provided, further, however, that in the event the arbitral panel
decides in accordance with Section 9.12 that there exists a material breach and
XOMA subsequently terminates the licenses granted to such Merck Affiliate as
provided in this Section 2.7, such termination shall be retroactive to, and the
licenses granted to such Merck Affiliate shall be void as of, the date on which
such material breach first occurred.

 

2.8 Ownership; Enforcement. At all times XOMA will retain ownership of the XOMA
Patent Rights and may use and commercialize such XOMA Patent Rights itself or
with any Third Party. XOMA retains the right, at its sole discretion, to
enforce, maintain and otherwise protect the XOMA Patent Rights.

 

-15-



--------------------------------------------------------------------------------

2.9 Release. For consideration set forth herein (including payment in full of
the amount set out in Section 4.1), XOMA (on its own behalf, and behalf of its
Affiliates) permanently and forever and without further payment or conditions
releases Merck, any current Merck Affiliate and their respective officers,
directors, shareholders and employees from any claims, causes of action,
liabilities, demands, rights of action and damages of any nature, existing as of
the Effective Date and arising out of and/or based upon or relating in any way
to any act or omission prior to the Effective Date that arises under or relates
to the XOMA Patent Rights, including, without limitation, any claim of
infringement of the XOMA Patent Rights (the “Release”), provided, however, that
the Release shall not extend to any composition of matter or article of
manufacture which Merck or the Merck Affiliate does not, as of and after the
Effective Date, Control. For the avoidance of doubt, the Release in no way
modifies Merck’s payment obligations set out in Article 4 with respect to a
Licensed Immunoglobulin or Merck Product that may be subject to the Release.
Nothing in this Section 2.9 shall be deemed to be a release of any claim, demand
or right of action XOMA or its Affiliates may now or in the future have against
any entity or person other than Merck or such Merck Affiliates, including,
without limitation, any entity or person engaged in a Commercial Antibody
Display Business, Commercial Antibody Evolution Business, or Commercial Antibody
Engineering Business utilizing bacterial expression of an Immunoglobulin, except
in the case of an Existing Merck Collaborator, but only to the extent of
compositions of matter or articles of manufacture created prior to the Effective
Date and Controlled by Merck or a Merck Affiliate that arose directly out of the
collaboration which forms the basis for the Merck Collaborator’s status as a
Merck Collaborator. The Release shall become irrevocable only upon receipt by
XOMA of payment in full by Merck of the amount set forth in Section 4.1 and
shall be voidable by XOMA if upon written notice to Merck such amount is not
received by XOMA on or prior to the [*] following written notice to Merck from
XOMA of Merck’s breach in the payment of the full amount thereof, but shall be
ratified by XOMA and become irrevocable upon XOMA’s acceptance of any payment
received thereafter. XOMA expressly waives the benefits of any statutory
provision or common law rule that provides, in sum or substance, that a release
does not extend to claims which the party does not know or suspect to exist in
its favor at the time of executing the release that, if known by it, would have
materially affected its agreement to release the other party. For the avoidance
of doubt, Merck, on its own behalf and on behalf of the Merck Affiliates,
acknowledges that the Release does not waive or constitute a waiver of any
obligation to pay any of the amounts payable under Article 4 with respect to
Licensed Immunoglobulins or Merck Products [*] prior to the Effective Date.

 

ARTICLE 3

 

PRODUCTION LICENSE

 

3.1 Production License. In addition to the other licenses granted by this
Agreement, within the Manufacturing Field, XOMA hereby grants to Merck a
non-exclusive, non-assignable and non-transferable (other than as provided in
Section 9.2), right and license under the XOMA Patent Rights and the XOMA
Know-How, without the right to sublicense (except as provided in Section 3.2),
to:

 

(a) make and have made Merck Products at the Merck Authorized Sites and/or the
XOMA Authorized Sites for itself and/or for Merck Affiliates or Merck Selling
Entities; and

 

-16-



--------------------------------------------------------------------------------

(b) to use, sell, have sold, offer to sell, import and/or export Merck Products.

 

The license granted in this Section 3.1 shall not be effective unless and until
Merck makes the payment provided for in Section 4.3 in accordance with the terms
thereof. The license granted in this Section 3.1 shall not extend to any claims
in any of the XOMA Patent Rights for the production of Immunoglobulins outside
of bacterial hosts or bacterial cells or to any composition of matter or article
of manufacture discovered, isolated, characterized, modified, made or developed
by a Third Party other than a Merck Collaborator. The rights granted to Merck
pursuant to this Section 3.1 shall be extended to sites managed by Merck or a
Merck Affiliate in addition to the Merck Authorized Sites upon payment to XOMA
of the fee set forth in the proviso to Section 4.3, whereupon the rights and
obligations of Merck with respect to the license granted in this Section 3.1
shall also be extended to each such additional site and such Merck Affiliate, if
applicable, mutatis mutandis.

 

3.2 XOMA Authorized Site. Merck may “have made” Licensed Immunoglobulins or
Merck Products under the XOMA Patent Rights and the XOMA Know-How in the
Manufacturing Field at the XOMA Authorized Site. All activities at the XOMA
Authorized Site in the Manufacturing Field shall be pursuant to a contract
manufacturing agreement with Merck pursuant to which the XOMA Authorized Site
contractually agrees with Merck to: (i) implement such customary and usual
safeguards as may be necessary to insure that any XOMA Know-How that Merck
provides to the manufacturer is accessed and utilized by that manufacturer on a
“need to know” basis only; (ii) limit the right to transfer or use Licensed
Immunoglobulins, XOMA Patent Rights and XOMA Know-How to any Third Party, except
to a Development Service Provider or as necessary to perform under the
manufacturing agreement; (iii) undertake the activities solely on behalf of
Merck or a Merck Affiliate and as a result of such activities shall not claim
any license or right under the XOMA Patent Rights or XOMA Know-How for the
benefit of itself or any other Third Party; (iv) abide by similar terms of
confidentiality as those set forth in Article 5 of this Agreement; (v) represent
that to the best of its knowledge, after reasonable investigation, it is not
currently infringing any of the XOMA Patent Rights; (vi) name XOMA as a third
party beneficiary of those provisions dealing with the permitted use of XOMA
Confidential Information, and the restriction or use Licensed Immunoglobulins,
XOMA Patent Rights and XOMA Know-How; and (vii) abide by the terms and
conditions of any manufacturing agreement in place between such XOMA Authorized
Site and XOMA, provided, however, that such XOMA Authorized Site shall not
disclose to XOMA any confidential information of Merck or any Merck Affiliate.
Merck shall provide XOMA a reasonable opportunity prior to execution of any such
agreement to review a redacted version of such agreement that is sufficient to
confirm the foregoing obligations. Merck shall remain fully and primarily liable
for all actions of, or failures to act by, such XOMA Authorized Site in
connection therewith and agrees to hold XOMA harmless with respect to any such
action(s) or failure(s) to act and the requirements set out in subclauses (i)
through (vii) of this Section 3.2. For the avoidance of doubt, Merck
acknowledges that no such delegation of rights shall relieve Merck of its
responsibilities for performance of any of its obligations hereunder. For the
purposes of this Section 3.2, the “XOMA Authorized Site”

 

-17-



--------------------------------------------------------------------------------

shall mean, at any given time, the single contract manufacturer designated in
writing from time to time by Merck. None of [*] may be a XOMA Authorized Site,
absent the prior written consent of XOMA, such consent to be in the sole
discretion of XOMA.

 

3.3 XOMA Transfer to Merck. Upon Merck’s written request at any time after
payment of the fee provided for in Section 4.3 in accordance with its terms,
XOMA shall transfer to Merck, at a mutually agreed place and time, XOMA Know-How
and the materials identified on Schedule 3.3 (which materials shall constitute
XOMA Know-How unless at the time of such transfer, the materials are not
Controlled by XOMA, or are generally known). Technology transfer is included in
the license fee paid pursuant to Section 4.3 and includes up to two person-days
of XOMA scientific staff time at XOMA’s (or its Affiliate’s) facilities within
ninety (90) days of payment of the fee provided for in Section 4.3 in accordance
with its terms (which period may be extended by mutual consent of the parties,
which consent shall not be unreasonably withheld). Thereafter, Merck will be
able to consult with XOMA scientific staff at $[*]/person-day (based on an eight
hour day) beyond the two person-days. The cost of all reasonable travel-related
expenses will be fully reimbursed to XOMA by Merck. The parties acknowledge that
the materials to be transferred to Merck shall be limited to XOMA’s then
standard package of materials provided to its manufacturing licensees.
Notwithstanding anything herein to the contrary, no right or license is granted
pursuant to this Article 3 under the XOMA Know-How unless and until Merck makes
the request referred to in the first sentence of this Section 3.3.

 

3.4 No Implied Rights. Only the rights and licenses granted pursuant to the
express terms of this Article 3 shall be of any legal force or effect with
respect to any activities within the Manufacturing Field, and the grant of
rights pursuant to this Article 3 shall confer no right or license to engage in
any of the activities covered by Article 2, including, without limitation,
Research and Development or Antibody Phage Display. The rights and license
granted by this Article 3 shall be read as being separate and independent from
the licenses and rights granted pursuant to Article 2.

 

ARTICLE 4

 

PAYMENTS

 

4.1 Technology Access, Release and Third Party Release Fee. In consideration for
the rights granted to Merck and the obligations of XOMA under this Agreement,
Merck shall pay XOMA, no later than [*] days after the Effective Date, a fee of
[*] United States Dollars (US$[*]).

 

4.2 Annual License Maintenance Fee. To maintain the licenses granted in Article
2 and Article 3 of this Agreement, Merck shall pay to XOMA an annual maintenance
fee in advance due on each of the first [*] anniversaries of the Effective Date
(“Annual Maintenance Fee”). No Annual Maintenance fee is due for the first year
of this Agreement. The first Annual Maintenance Fee is payable on the first
anniversary of the Effective Date. Upon payment by Merck of the [*] Annual
Maintenance Fee, Merck shall no longer have any annual maintenance fee
obligations to XOMA, it being understood that the foregoing in no way modifies
Merck’s payment obligations set out in Section 4.4, Section 4.5 and Section 4.7.
The amount of such Annual Maintenance Fee shall be as follows:

 

(a) [*] United States Dollars (US$[*]), for each of the [*] payments where Merck
had not paid the fee provided for in Section 4.3 in accordance with its terms
prior to the due date of such payment; or

 

-18-



--------------------------------------------------------------------------------

(b) [*] United States Dollars (US$[*]) for each of the [*] years where Merck had
paid the fee provided for in Section 4.3 in accordance with its terms prior to
the due date of such payment.

 

4.3 Manufacturing License Fee. To make the license granted under Section 3.1
effective, in consideration for the rights granted to Merck and the obligations
of XOMA under Article 3, Merck shall pay XOMA a one-time, non-refundable fee of
[*] United States Dollars (US$[*]) within [*] days following delivery to XOMA of
written notice of Merck’s intention to do so, provided, however, that the grant
of rights to Merck pursuant to Section 3.1 shall be extended as set forth
therein to one or more additional (i.e., in addition to Merck Authorized Sites)
sites controlled by Merck or a Merck Affiliate upon payment to XOMA of an
additional one time, non-refundable fee of [*] United States Dollars (US$[*])
per site, beyond the Merck Authorized Sites.

 

4.4 Article 2 Product Milestone Payments. Merck shall pay to XOMA the applicable
payments below (each, an “Article 2 Product Milestone Payment”) only once if the
corresponding milestones with regard to each Article 2 Product are satisfied:

 

Event

--------------------------------------------------------------------------------

   Payment


--------------------------------------------------------------------------------

 

Initiation (i.e., dosing of a first human patient) of the first Phase I Trial

   US$ [*]

Initiation (i.e., dosing of a first human patient) of the first Phase III Trial

   US$ [*]

First Marketing Authorization

   US$ [*]

 

For the avoidance of doubt, for any Product sold only in the animal health
field, Merck shall only pay the milestone fee due upon the first [*] for such
Product.

 

4.5 Article 3 Product Milestone Payments. In addition to the Article 2 Product
Milestone Payment payments set out in Section 4.4, Merck shall pay XOMA the
following amounts (each, an “Article 3 Product Milestone Payment”) only once if
the corresponding milestones with regard to each Article 3 Product are
satisfied:

 

Event

--------------------------------------------------------------------------------

   Payment


--------------------------------------------------------------------------------

 

Initiation (i.e., dosing of a first human patient) of the first Phase I Trial

   US$ [*]

 

-19-



--------------------------------------------------------------------------------

Event

--------------------------------------------------------------------------------

   Payment


--------------------------------------------------------------------------------

 

Initiation (i.e., dosing of a first human patient) of the first Phase III Trial

   US$ [*]

First Marketing Authorization

   US$ [*]

 

For the avoidance of doubt, for any Product sold in the animal health field,
Merck shall only pay the milestone fee due upon the first [*] for such Product.

 

4.6 Milestone Payments – General. Each Article 2 Product Milestone Payment and
Article 3 Product Milestone Payment is payable only upon the initial achievement
of each applicable milestone, and no amounts are due for subsequent or repeated
achievement of such milestone by an Article 2 Product(s) or an Article 3
Product(s) containing the same Licensed Immunoglobulin. For the purpose of this
Section 4.6, a Licensed Immunoglobulin(s) is the same if the binding
characteristics of the Licensed Immunoglobulin(s) have not been materially
altered through the practice of the XOMA Patent Rights, the XOMA Know-How or any
composition of matter or article of manufacture claimed in the XOMA Patent
Rights, or arising out of the use of XOMA Know-How.

 

An Article 2 and/or Article 3 Product Milestone Payment shall only be due under
Sections 4.4 and 4.5 on Combination Products to the extent such Combination
Products contain a Licensed Immunoglobulin for which the applicable milestone
has not previously been achieved and paid.

 

4.7 Royalties. In consideration for the rights and licenses granted to Merck in
this Agreement and for XOMA’s performance of its obligations under this
Agreement, upon the terms and conditions contained herein, Merck will pay to
XOMA royalties on a Merck Product-by-Merck Product and country-by-country basis,
as set forth in this Section 4.7:

 

(a) Subject to the provisions of this Agreement, Merck shall pay XOMA royalties
in an amount equal to the following percentage of Net Sales of a Merck Product
by Merck, Merck Affiliates or Merck Selling Entities, provided that the [*] of
such Merck Product would have, but for the licenses granted in this Agreement,
infringed a Valid Claim at the time of [*] and provided further that such Valid
Claim constitutes a Valid Claim at the time of sale in the country of sale as
follows:

 

(i) [*] percent ([*]%) of Net Sales of such Merck Product that is an Article 2
Product;

 

(ii) [*] percent ([*]%) of Net Sales of such Merck Product that is an Article 3
Product; or

 

(iii) [*] ([*]%) percent of Net Sales of such Merck Product that is an Article
2/Article 3 Product.

 

(b) [*]

 

-20-



--------------------------------------------------------------------------------

(c) [*]

 

(d) [*].

 

(e) [*]

 

(f) Royalty Period. Royalties on a Merck Product at the applicable rate set
forth in Section 4.7 (a), (b) or (c) shall begin in each country on the date of
First Commercial Sale for such Merck Product and shall end as follows:

 

(i) With respect to each Article 2 Product, on the later of (x) the tenth
anniversary of such First Commercial Sale date for such product in such country;
or (y) the expiration of the last-to-expire Valid Claim in such country covering
the [*] in such Article 2 Product.

 

(ii) With respect to each Article 3 Product, the later of (x) the tenth
anniversary of such First Commercial Sale date for such product in such country;
or (y) the expiration of the last-to-expire Valid Claim in such country covering
the [*] in such Article 3 Product.

 

(iii) With respect to each Article 2/Article 3 Product, on the later of (x) the
tenth anniversary of such First Commercial Sale date for such product in such
country; or (y) the expiration of the last-to-expire Valid Claim in each country
covering the [*] in such Article 2/Article 3 Product.

 

The parties acknowledge that the royalty rate payable by Merck may change during
the life of a Merck Product in accordance with the provisions of Section 4.7
(a), (b), (c), (d) or (e). A change in royalty rates shall not affect the
royalty periods as set forth above.

 

(g) If, prior to First Commercial Sale of a Merck Product, Merck pays to XOMA a
single payment of [*] United States Dollars (US$[*]), then, at any time during
the term of this Agreement, upon [*] days written notice, the applicable royalty
rate hereunder for a total of [*] Merck Products of Merck’s selection and
designation shall thereafter be reduced by [*] percent ([*]%), provided,
however, that the option to reduce the royalty obligation to XOMA provided for
under this Section 4.7(g) shall expire on [*].

 

(h) All royalties are subject to the following conditions:

 

(i) that the royalty rates set forth in Sections 4.7(a), 4.7(b) and 4.7(c) are
not cumulative and that only one royalty shall be due with respect to the same
unit of Product;

 

(ii) that no royalties shall be due upon the sale or other transfer among Merck,
a Merck Affiliate, a Merck Selling Entity or a Merck Collaborator; and

 

(iii) that no royalties shall accrue on the Disposition of Merck Product in
reasonable quantities as samples (promotion or otherwise) or as donations (for

 

-21-



--------------------------------------------------------------------------------

example, to non-profit institutions or government agencies for a non-commercial
purpose).

 

4.8 Withholding Tax.

 

(a) Withholding of Tax. If applicable laws, rules or regulations require
withholding of income or other taxes imposed upon any payments made by Merck to
XOMA under Article 4, including without limitation any access, license,
milestone, or royalty payments hereunder, Merck shall make such withholding
payments as may be required and shall subtract such withholding payments from
such payments; provided, however, that in regard to any tax so subtracted, Merck
shall give or cause to be given to XOMA such assistance as may reasonably be
necessary to enable XOMA to claim any available withholding exemptions, rate
reductions and/or credits or refunds in respect of any withholding. If XOMA
claims a reduced rate of withholding on such payments under any treaty with the
United States, XOMA will provide Merck with a valid certificate of foreign
status of beneficial owner for United States withholding (Form W-8BEN or any
other form upon which a withholding agent may rely under the U.S. Treasury
Regulations to treat the payment as made to a foreign beneficial owner) after
which any subsequent payments will reflect such reduced rate. Merck shall submit
appropriate proof of payment of the withholding taxes to XOMA within a
reasonable period of time.

 

(b) Indemnification for Withholding Tax. XOMA shall indemnify and hold Merck and
Merck Affiliates harmless from, and shall be entitled to any refund of, all
withholding taxes imposed on Merck and Merck Affiliates in respect of payments
made under Article 4. To be clear, such indemnification shall be required only
with respect to withholding taxes imposed upon any payment made by Merck to XOMA
under Article 4, and not previously withheld from XOMA, as the result of an
assessment by a tax authority subsequent to such payment due to the
nonapplicability of a tax treaty or other provision reducing such taxes.
Notwithstanding the foregoing, XOMA shall not be required to indemnify or hold
Merck or any Merck Affiliates harmless from any withholding taxes imposed on
Merck and Merck Affiliates to the extent such taxes arise or result from actions
by Merck or any Merck Affiliates constituting negligence, bad faith or willful
misconduct or failures to act by Merck or any Merck Affiliates.

 

4.9 Payments; Currency. All payments due under this Article 4 shall be paid by
wire transfer in United States dollars in immediately available funds to an
account designated by XOMA. If any currency conversion shall be required in
connection with the payment of any royalties hereunder, such conversion shall be
made by using the exchange rate used by Merck in its worldwide accounting system
for the calendar quarter to which such payments relate.

 

4.10 Payment Reports and Timing.

 

(a) Milestone Reports. Merck shall make a written report to XOMA within [*] days
of the achievement of each of the milestones set forth in Sections 4.4 and 4.5
with respect to each Merck Product, stating in each such report the Merck
Product to which such milestone relates and the specific milestone achieved,
including for the Marketing Authorization milestone, the relevant agency or
other regulatory body issuing such Marketing Authorization. Milestone payments
required pursuant to Sections 4.4 and 4.5 shall be due and payable to XOMA
within [*] days of the achievement of each of milestone.

 

-22-



--------------------------------------------------------------------------------

(b) Royalty Reports. After the First Commercial Sale of a Merck Product on which
royalties are required to be paid hereunder, Merck shall make quarterly written
reports to XOMA within [*] days after the end of each calendar quarter, stating
in each such report, [*], and aggregate Net Sales of each Merck Product sold
during the calendar quarter. XOMA shall treat all such reports as Confidential
Information of Merck. Royalties shown to have accrued by each royalty report
shall be due and payable on [*]. Merck shall keep – and shall contractually
require all Merck Selling Entities to keep — complete and accurate records in
sufficient detail to enable the royalties payable under this Agreement to be
determined.

 

4.11 Payment Records and Audits.

 

(a) Merck shall, and shall contractually require all Merck Selling Entities to,
keep complete, true and accurate books of account for, and records of Net Sales
of, Merck Product in sufficient detail to enable the royalties payable under
this Agreement to be determined for at least [*] following the end of the
calendar quarter after such Net Sales occur.

 

(b) Upon the written request of XOMA and not more than [*], Merck shall permit
an internationally recognized auditor appointed by XOMA and reasonably
acceptable to Merck to have access during normal business hours to such of the
records of Merck as may be reasonably necessary to verify the accuracy of the
royalty reports under this Agreement for [*] ending not more than [*] prior to
the date of such request. The auditor shall only disclose to XOMA whether the
royalty reports are correct or incorrect and the amount of any discrepancy. No
other information shall be provided to XOMA without the prior consent of Merck
unless disclosure is required by law, regulation or judicial order. If XOMA
determines that disclosure is required by law, regulation or judicial order, it
shall give Merck prior notice thereof reasonably sufficient for Merck to seek a
protective order against or limiting such disclosure. Merck is entitled to
require the auditor to execute a reasonable confidentiality agreement prior to
commencing any such audit.

 

(c) Audits conducted under this Section 4.11 shall be at the expense of XOMA,
unless an underpayment exceeding [*] United States Dollars ($[*]) and [*]
percent ([*]%) of the amount stated for the full period covered by the audit is
identified, in which case all reasonable out-of-pocket costs incurred by the
auditor to perform the audit will be paid promptly by Merck. Any underpayments
or unpaid amounts discovered by such inspections or otherwise will be paid
promptly by Merck, [*]. In the event of an overpayment by Merck, Merck shall be
entitled to a credit on any subsequent payment due to XOMA.

 

4.12 No Admission. Merck does not acknowledge or admit that the XOMA Patent
Rights are valid or in-fringed, and this license agreement may not be used under
any circumstances, whether in litigation or otherwise, as evidence of the
validity or infringement of any of the XOMA Patent Rights or any claims thereof.

 

-23-



--------------------------------------------------------------------------------

ARTICLE 5

 

CONFIDENTIALITY

 

5.1 Confidential Information. Except as expressly provided herein, the parties
agree that, for the term of this Agreement and for [*] thereafter, the receiving
party shall keep completely confidential and shall not publish or otherwise
disclose and shall not use for any purpose except for the purposes contemplated
by this Agreement any Confidential Information furnished to it by the disclosing
party hereto, except to the extent that it can be established by the receiving
party by written proof that such Confidential Information:

 

(a) was already known to the receiving party, other than under an obligation of
confidentiality, at the time of disclosure, as documented by the receiving
party’s business records;

 

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving party;

 

(c) became generally available to the public or otherwise part of the public
domain after its disclosure other than through any act or omission of the
receiving party in breach of this Agreement; or

 

(d) was subsequently developed by the receiving party without use of the
Confidential Information as demonstrated by written records, or subsequently
lawfully disclosed to the receiving party by a Third Party not under a
confidentiality obligation to the disclosing party.

 

5.2 Permitted Use and Disclosures. Each party hereto may use or disclose
Confidential Information disclosed to it by the other party to the extent such
use or disclosure is reasonably necessary in complying with applicable law or
government regulations; provided, however, that if a party is required to make
any such disclosure of another party’s Confidential Information, other than
pursuant to a confidentiality agreement, it will give reasonable advance notice
to the latter party of such disclosure. Attached hereto as Schedule 5.2 is a
redacted copy of this Agreement which Merck shall be free, without obtaining any
consent from XOMA, to provide to Third Parties who indicate an interest in
becoming a Merck Collaborator.

 

5.3 Confidential Terms. Except as expressly provided herein, each party agrees
not to disclose any terms of this Agreement to any Third Party without the
consent of the other party; provided, that disclosures may be made as required
by securities or other applicable laws, to a party’s accountants, attorneys,
other professional advisors or to a bona fide potential acquirer of either party
or any actual or potential Merck Collaborators, all of whom agree to be bound by
the terms of this Agreement with respect to such disclosures or who are
otherwise subject to the requirements of confidentiality with respect to such
disclosure at least as stringent as those required by this Agreement.

 

5.4 Agreement Announcement. The parties hereby agree to the release of a press
release in the form attached hereto as Schedule 5.4 upon full execution of this
Agreement and that

 

-24-



--------------------------------------------------------------------------------

the fact of the consummation of this Agreement as well as such terms as are
expressly described in such press release, but not its financial or other terms,
shall be deemed to be in the public domain.

 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES

 

6.1 Representations and Warranties.

 

(a) XOMA represents and warrants to Merck that: (i) it is the sole and exclusive
owner or exclusive licensee of all right, title and interest in the XOMA Patent
Rights and XOMA Know-How; (ii) XOMA has the legal right, authority and power to
enter into this Agreement; (iii) this Agreement shall constitute a valid and
binding obligation of XOMA enforceable in accordance with its terms; and (iv)
the performance of obligations under this Agreement by XOMA shall not result in
a breach of any agreements, contracts or other arrangements to which it is a
party.

 

(b) Merck represents and warrants to XOMA that: (i) Merck has the legal right,
authority and power to enter into this Agreement; (ii) this Agreement shall
constitute a valid and binding obligation of Merck enforceable in accordance
with its terms; (iii) the performance of obligations under this Agreement by
Merck shall not result in a breach of any agreements, contracts or other
arrangements to which it is a party; and (iv) it is not engaged in a [*].

 

6.2 Disclaimer. Nothing in this Agreement is or shall be construed as:

 

(a) a warranty or representation by XOMA as to the validity or scope of any
claim or patent within the XOMA Patent Rights;

 

(b) a warranty or representation that anything made, used, sold, or otherwise
Disposed of under any license granted in this Agreement is or will be free from
infringement of any patent rights or other intellectual property right of any
Third Party;

 

(c) an obligation to bring or prosecute actions or suits against Third Parties
for infringement of any of the XOMA Patent Rights or misappropriation of the
XOMA Know-How;

 

(d) a grant of any right or license under any claim of any patent or patent
application which covers a specific Immunoglobulin, polypeptide or any method of
diagnosing, preventing, treating any disease or condition;

 

(e) an obligation to maintain any patent or to continue to prosecute any patent
application included within the XOMA Patent Rights in any country; or

 

(f) an admission, acceptance, acknowledgment, statement, declaration or
representation by either party as to the infringement, validity or scope of any
claim or patent within the XOMA Patents.

 

-25-



--------------------------------------------------------------------------------

6.3 No Other Warranties. EXCEPT AS OTHERWISE SET FORTH IN SECTION 6.1 ABOVE,
XOMA MAKES NO WARRANTIES WITH RESPECT TO ANY OF THE XOMA PATENT RIGHTS OR XOMA
KNOW-HOW LICENSED HEREUNDER, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION
OF LAW, BY STATUTE OR OTHERWISE, AND XOMA SPECIFICALLY DISCLAIMS ANY EXPRESS OR
IMPLIED WARRANTY OF MERCHANTABILITY, OF FITNESS FOR A PARTICULAR PURPOSE, OF
VALIDITY OF SUCH XOMA PATENT RIGHTS AND XOMA KNOW-HOW ARISING FROM COURSE OF
DEALING OR OF NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD
PARTY.

 

ARTICLE 7

 

INDEMNIFICATION

 

7.1 Indemnification of XOMA by Merck. Merck agrees to indemnify, defend and hold
XOMA, its Affiliates, and their respective directors, officers, employees and
agents (the “XOMA Indemnified Parties”) harmless from and against any and all
liabilities, losses and expenses (including, without limitation, reasonable
attorneys and professional fees and other costs of litigation), resulting from
any claims, demands or causes of action brought by any Third Party (each, a
“XOMA Liability”) to the extent arising out of (i) the possession, manufacture,
use, sale or other Disposition of Merck Product, Licensed Antibody Expression
Materials, Licensed Immunoglobulins or the provision of any service or goods
relating thereto by Merck or Merck Affiliates, or any customer, vendor or other
representative of Merck or a Merck Affiliate, whether based on breach of
warranty, negligence, product liability or otherwise, or (ii) the exercise of
any right granted to Merck pursuant to this Agreement, and to each Merck
Affiliate who obtains or claims a right or license under this Agreement, except
to the extent, in each case, that such XOMA Liability is caused by the
negligence or willful misconduct of a XOMA Indemnified Party.

 

7.2 Procedure. To receive the benefit of indemnification under Section 7.1, a
XOMA Indemnified Party must (a) promptly notify Merck in writing of a claim or
suit; provided, that failure to give such notice shall not relieve Merck of its
indemnification obligations except where, and solely to the extent that, such
failure actually and materially prejudices the rights of Merck; (b) provide
reasonable cooperation (at Merck’s expense); and (c) tender to Merck (and its
insurer) full authority to defend or settle the claim or suit; provided that no
settlement requiring any admission by the XOMA Indemnified Party or that imposes
any obligation on the XOMA Indemnified Party (except payment of money to be paid
by Merck) shall be made without the XOMA Indemnified Party’s consent. Merck
shall not have any obligation to indemnify XOMA in connection with any
settlement made without Merck’s written consent. Each XOMA Indemnified Party has
the right to participate at its own expense in the claim or suit and in
selecting counsel therefor. Each XOMA Indemnified Party shall cooperate with
Merck (and its insurer), as reasonably requested.

 

-26-



--------------------------------------------------------------------------------

ARTICLE 8

 

TERM AND TERMINATION

 

8.1 Term. Subject to Sections 8.5 and 8.6 hereof, the term of this Agreement
will commence on the Effective Date and shall remain in full force and effect
until the last to expire of the XOMA Patent Rights or the tenth anniversary of
the First Commercial Sale of any Merck Product, whichever is later, unless
earlier terminated pursuant to Section 8.2, 8.3 or 8.4. Upon such expiration,
Merck shall have a fully paid-up, royalty-free right and license to continue to
use the XOMA Know-How as permitted by Article 2, and Article 3, if applicable.

 

8.2 Termination for Material Breach.

 

(a) This Agreement may be terminated by the non-breaching party if the other
party is in breach of its material obligations under this Agreement and after
receiving notice describing such breach in reasonable detail and requesting its
cure has not cured such breach within [*] business days (in the case of a
payment breach) or [*] (in the case of a non-payment breach). Notwithstanding
the foregoing sentence of this Section 8.2: (a) if such breach is cured or shown
to be non-existent within the aforesaid [*] days or [*] day period, the notice
shall be deemed automatically withdrawn and of no effect and the notifying party
shall provide written notice to the breaching party of the withdrawal; and (b)
without limiting the effects of Section 2.7 and the following sentence of this
Section 8.2(a), in the event of a good faith dispute with respect to the
existence of a material breach, the [*] day or [*] day cure period shall be
tolled until such time as the dispute is resolved pursuant to Section 9.12. For
the avoidance of doubt, XOMA shall be entitled to terminate the licenses granted
under this Agreement on [*] days notice if Merck or any Merck Affiliate [*],
provided, however that in the event of a good faith dispute with respect to
whether Merck or a Merck Affiliate has entered into a [*], such [*] day cure
period shall be tolled until such time as the dispute is resolved pursuant to
Section 9.12, provided, further, however, that in the event the arbitral panel
decides in accordance with Section 9.12 that Merck or such Merck Affiliate has
entered into a [*] and XOMA subsequently terminates the licenses granted under
this Agreement as provided in this Section 8.2(a), such termination shall be
retroactive to, and the licenses granted under this Agreement shall be void as
of, the date on which Merck or such Merck Affiliate, as the case may be, first
entered into a [*]. Such termination right shall not apply to the extent Merck
[*].

 

(b) With respect to Merck Collaborators as of the date of a termination by XOMA
of this Agreement due to a material breach by Merck, any such termination shall
be effective against each such Merck Collaborator unless, within [*] days after
written notice from XOMA of such termination, such Merck Collaborator executes a
written agreement with XOMA directly obligating such Merck Collaborator to
comply with all of the provisions of this Agreement applicable to such Merck
Collaborator with respect to any and all compositions of matter or articles of
manufacture subject thereto as of the date of such termination. The licenses and
other rights granted hereunder shall continue with respect to such Merck
Collaborators, subject to such agreement and subject to all payments payable
hereunder with respect to such compositions of matter or articles of
manufacture. Upon any termination under this Section 8.2 by XOMA, Merck shall
promptly (and in any event not later than [*] days thereafter) deliver to XOMA a

 

-27-



--------------------------------------------------------------------------------

written report specifying as of the date of such termination the information
required by Section 2.6(a).

 

8.3 Termination for Insolvency. If voluntary or involuntary proceedings by or
against either party are instituted in bankruptcy under any insolvency law, or a
receiver or custodian is appointed for either party, or proceedings are
instituted by or against either party for corporate reorganization or the
dissolution of such party, which proceedings, if involuntary, shall not have
been dismissed within [*] days after the date of filing, or if either party
makes an assignment for the benefit of creditors, or substantially all of the
assets of either party are seized or attached and not released within [*] days
thereafter, the other party may immediately terminate this Agreement effective
upon notice of such termination.

 

8.4 Contested Validity. If Merck, a Merck Collaborator or any person or entity
controlled by any of the foregoing contests the validity or enforceability of
any of the XOMA Patent Rights licensed hereunder, XOMA shall have the right to
terminate all of the rights and licenses hereby granted to Merck and any Merck
Collaborator under the XOMA Patent Rights upon [*] advance written notice from
XOMA; provided, however, that in the event a Merck Collaborator contests the
validity or enforceability of any of the XOMA Patent Rights licensed hereunder
other than at the direction, and without the knowing assistance, of Merck, then
the foregoing termination right of XOMA shall apply only to the rights hereby
granted to such Merck Collaborator; and provided further, that such termination
shall not be effective if within [*] of its receipt of written notice from XOMA
of such termination, such Merck Collaborator enters into an agreement with XOMA
under which the Merck Collaborator agrees to comply with all provisions of this
Agreement applicable to Merck Collaborators.

 

8.5 Effect of Termination.

 

(a) Termination of this Agreement shall not release either party hereto from any
liability which, at the time of such termination, has already accrued to the
other party or which is attributable to a period prior to such termination nor
preclude either party from pursuing any rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement.

 

(b) Upon any termination of this Agreement, Merck and XOMA shall promptly return
to the other party all Confidential Information received from the other party
(except that each party may retain one copy for its files solely for the purpose
of determining its rights and obligations hereunder), except that Merck shall
not be required to return to XOMA Confidential Information received from XOMA in
the case of a termination for XOMA’s material breach.

 

(c) Except as expressly provided in Sections 8.1 and 8.2, all licenses and
rights granted under Articles 2 and 3 hereof shall terminate and be of no
further effect upon the termination of this Agreement, provided, however, that
in the event that Merck terminates this Agreement for XOMA’s material breach,
then (i) Merck’s rights and licenses under Articles 2 and 3 shall survive
together with Merck’s obligation to pay appropriate milestones under Sections
4.4 and 4.5, royalties owed pursuant to Section 4.7 (a), and any payments owed
pursuant to Section 9.3; (ii) all of XOMA’s other rights under this Agreement
shall terminate as of such termination date; (iii) Merck, except with respect to
Sections 2.5, 2.6(a), 3.2 and 4.9 [*], shall have

 

-28-



--------------------------------------------------------------------------------

no further obligations to XOMA under this Agreement; and (iv) Merck shall be
entitled to set off any damages caused by XOMA’s breach giving rise to
termination against any payments owed by Merck under this Agreement.

 

8.6 Survival. Sections 2.6(c), 2.8, 2.9, 4.11, 4.12, 8.2(b), 8.5 and 8.6, and
Articles 1, 5, 6, 7 and 9, of this Agreement shall survive any termination
hereof.

 

ARTICLE 9

 

MISCELLANEOUS PROVISIONS

 

9.1 Governing Law. This Agreement and any dispute, including, without
limitation, any arbitration, arising from the performance or breach hereof shall
be governed by and construed and enforced in accordance with the laws of the
State of New York, without reference to conflicts of laws principles.

 

9.2 Assignment. Neither party may transfer or assign this Agreement, directly or
indirectly, or any of its rights hereunder without the prior written consent of
the other party, other than (a) to one or more Affiliates, (b) to a successor of
XOMA Ltd. or XOMA under a Change in Control of XOMA Ltd. or to a successor of
Merck under a Change in Control of Merck to which Section 9.3 does not apply, or
(c) to a Third Party in connection with the transfer or sale of all or
substantially all or its business relating to [*] and the provision of related
services (other than with respect to such a transfer or sale by Merck to any
person or entity described in Section 9.3). Any such attempted transfer or
assignment in violation of this Section 9.2 shall be void; provided, that in the
event of a permitted Change in Control, the original party’s (or its
successor’s) obligations hereunder shall continue. This Agreement shall be
binding upon and inure to the benefit of the parties and their permitted
successors and assigns.

 

9.3 Certain Acquisitions, Licenses and Changes in Control.

 

(a) In the event of a transaction or series of related transactions to which
Merck or an Affiliate of Merck is a party and which results in either an entity
that is not an Affiliate of Merck as of the Effective Date becoming an Affiliate
of Merck or the acquisition or control by Merck or an Affiliate of Merck of an
operating unit or other substantial amount of assets of an entity that is not an
Affiliate of Merck as of the Effective Date, then, effective as of the closing
date of such transaction or series of related transactions (the “Closing”) and
solely with respect to such new Affiliate of Merck or the entity through which
Merck or an Affiliate of Merck acquires or controls such operating unit or
assets (the “Acquisition Entity”), such Acquisition Entity shall, subject to the
other terms and conditions of this Agreement, be deemed to be a Merck Affiliate
and enjoy all of the rights and licenses otherwise enjoyed by Merck and the
Merck Affiliates; provided, however, that:

 

(i) if such Acquisition Entity is engaged or was engaged in a [*], after a
reasonable period of time, Merck shall either:

 

(x) hold such Acquisition Entity as a separate entity and such Acquisition
Entity shall not enjoy the rights and licenses enjoyed by Merck and its
Affiliates under

 

-29-



--------------------------------------------------------------------------------

this Agreement and no license or grant of rights shall be deemed to have been
granted prospectively or retrospectively with respect to such entity; or

 

(y) cause such Acquisition Entity to cease all activities constituting [*] and,
upon such cessation, such Acquisition Entity shall be deemed to be a Merck
Affiliate;

 

(ii) any infringement or unauthorized use of the XOMA Patent Rights or, if
applicable, the XOMA Know-How, by the Acquisition Entity before the Closing
shall not be deemed to be released or waived; and

 

(iii) any composition of matter or article of manufacture, including any
Immunoglobulin, other than as provided for by the immediately following sentence
of this Section 9.3(a), shall not be licensed under any patent or patent
application owned or controlled by XOMA, including, without limitation, the XOMA
Patent Rights, and any claims of infringement or unauthorized use of such patent
or patent application shall not be deemed to have been released or waived. For
the avoidance of doubt, it is understood that any composition of matter or
article of manufacture which after the Closing, other than with respect to its
creation, otherwise meets the definition of Licensed Antibody Expression
Materials or Merck Antibody Phage Display Materials shall, after such Closing
and to the extent the other conditions of this Agreement are met, be deemed to
be Licensed Antibody Expression Materials or Merck Antibody Phage Display
Materials, as the case may be.

 

(b) In the event that Merck or any Affiliate of Merck, after the Effective Date,
obtains by acquisition of an Acquisition Entity as provided in Section 9.3(a)
Control of one or more Immunoglobulins discovered, made, used, sold, offered for
sale or imported under conditions which utilized or involved the practice of the
XOMA Patent Rights (all such Immunoglobulins together with their back-ups (i.e.
a reasonable number of Immunoglobulins existing as of the date of the
Acquisition that principally bind to the same target), “Acquired
Immunoglobulins”), then each such Acquired Immunoglobulin shall be treated, as
of the date of the payment of the applicable fee described herein, as if it were
a Licensed Immunoglobulin under this Agreement (x) immediately if the
Acquisition Entity was licensed under the XOMA Patent Rights; or (y) upon the
satisfaction of the other requirements of this Section 9.3(b). Unless the
Acquisition Entity was licensed under the XOMA Patent Rights, in order for Merck
or its Affiliates to obtain the benefit of this Section 9.3(b), [*].
Simultaneously with the delivery of the written notice provided for by this
Section 9.3(b), [*] at Closing [*] of such Acquired Immunoglobulin(s), Merck
shall pay, for each Acquisition Entity as to which Merck seeks the benefit of
this Section 9.3(b), a one-time fee covering all Acquired Immunoglobulins (a
“Release Fee”) provided for in the following table:

 

            [*] Acquired
Immunoglobulin at Closing

--------------------------------------------------------------------------------

   Release Fee


--------------------------------------------------------------------------------

 

[*]

   US$ [*]

[*]

   US$ [*]

 

-30-



--------------------------------------------------------------------------------

            [*] Acquired
Immunoglobulin at Closing

--------------------------------------------------------------------------------

   Release Fee


--------------------------------------------------------------------------------

 

[*]

   US$ [*]

[*]

   US$ [*]

 

Notwithstanding the foregoing, in the event an Acquisition Entity’s principal
asset is a single Immunoglobulin, then the applicable Release Fee required by
this Section 9.3(b) shall be determined using the table set forth in Section
9.3(c) but the provisions of this Section 9.3(b) shall otherwise apply in their
entirety.

 

(c) In the event that Merck or any Affiliate of Merck, after the Effective Date,
obtains, by asset purchase, exclusive license or acquisition of an entity as to
which the Release Fee provided for in Section 9.3(b) has not been paid, Control
of an Acquired Immunoglobulin not otherwise licensed under the XOMA Patent
Rights, and if the other requirements of this Section 9.3(c) are satisfied, then
such Acquired Immunoglobulin shall be treated, as of the date of the payment of
the applicable fee described herein, as if it were a Licensed Immunoglobulin
under this Agreement. In order for Merck or its Affiliates to obtain the benefit
of this Section 9.3(c), Merck must, within [*] days of the date of obtaining
Control of such Acquired Immunoglobulin, provide written notice to XOMA
specifying the identity of the Acquired Immunoglobulin, [*]. Simultaneously with
the delivery of the written notice provided for by this Section 9.3(c), [*] of
the Acquired Immunoglobulin, Merck shall pay, for each Acquired Immunoglobulin
as to which Merck seeks the benefit of this Section 9.3(c), the Release Fee
provided for in the following table:

 

[*]    Release Fee


--------------------------------------------------------------------------------

 

[*]

   US$ [*]

[*]

   US$ [*]

[*]

   US$ [*]

[*]

   US$ [*]

 

Notwithstanding the foregoing provisions of this Section 9.3(c), in the event
Merck or an Affiliate of Merck obtains complete Control of more than one
Acquired Immunoglobulin in a single transaction or series of related
transactions, then in lieu of complying with the provisions of this Section
9.3(c) for each such Acquired Immunoglobulin, Merck or such Affiliate of Merck
may instead elect to treat all such Acquired Immunoglobulins as if they had been
obtained through the acquisition of an Acquisition Entity and comply with the
provisions of Section 9.3(b), which will thereby apply to all such Acquired
Immunoglobulins.

 

(d) Upon receipt of the applicable fee in accordance with Section 9.3(b) or
Section 9.3(c), as applicable, XOMA shall acknowledge in writing receipt of such
payment and that the

 

-31-



--------------------------------------------------------------------------------

identified Acquired Immunoglobulin(s) shall, as of that date, be treated as
Licensed Immunoglobulin(s) for all purposes under this Agreement. For each
Acquired Immunoglobulin as to which the applicable notice is given and the
applicable payment is made, it is understood that (i) the rights granted to
Merck or its Affiliates hereunder do not release or waive any claim XOMA may
have against any Third Party from whom Merck or its Affiliates obtained such
Acquired Immunoglobulin (other than, where Section 9.3(b) applies and has been
complied with, the relevant Acquisition Entity) or any person or entity acting
in concert therewith; and (ii) all of the other rights and obligations of this
Agreement, including, without limitation, those provided for in Article 4, shall
apply to such Acquired Immunoglobulin as if Merck or its Affiliates, after the
Effective Date, had [*], as applicable, such Acquired Immunoglobulin.

 

9.4 Waiver. No waiver of any rights shall be effective unless consented to in
writing by the party to be charged and the waiver of any breach or default shall
not constitute a waiver of any other right hereunder or any subsequent breach or
default.

 

9.5 Severability. In the event that any provisions of this Agreement are
determined to be invalid or unenforceable by a court of competent jurisdiction,
the remainder of this Agreement shall remain in full force and effect without
said provision.

 

9.6 Notices. All notices, requests and other communications hereunder shall be
in writing and shall be delivered or sent in each case to the respective address
specified below, or such other address as may be specified in writing to the
other party hereto, and shall be effective on receipt:

 

Merck:         Merck & Co., Inc.           One Merck Drive           P.O. Box
100 [*]           Whitehouse Station, NJ 08889           U.S.A.           Attn:
[*]           Fax No: [*]      and    Merck & Co., Inc.           One Merck
Drive           P.O. Box 100 [*]           Whitehouse Station, NJ 08889-0100  
        Attn: [*]           Fax No: [*] XOMA:         XOMA Ireland Limited     
     Shannon Airport House           Shannon, County Clare           Ireland  
        Attn: Company Secretary

 

-32-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

 

          Cahill Gordon & Reindel LLP           80 Pine Street           New
York, NY 10005           U.S.A.           Attn: Geoffrey E. Liebmann

 

9.7 Independent Contractors. Both parties are independent contractors under this
Agreement. Nothing contained in this Agreement is intended nor is to be
construed so as to constitute XOMA or Merck as partners or joint venturers with
respect to this Agreement. Except as expressly provided herein, neither party
shall have any express or implied right or authority to assume or create any
obligations on behalf of or in the name of the other party or to bind the other
party to any other contract, agreement, or undertaking with any Third Party.

 

9.8 Compliance with Laws. In exercising their rights under this license, the
parties shall comply in all material respects with the requirements of any and
all applicable laws, regulations, rules and orders of any governmental body
having jurisdiction over the exercise of rights under this Agreement.

 

9.9 Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by one party to the other are, for all purposes of Section 365(n) of
Title XI of the United States Code (“Title XI”), licenses of rights to
“intellectual property” as defined in Title XI. During the term of this
Agreement each party shall create and maintain current copies to the extent
practicable of all such intellectual property. If a bankruptcy proceeding is
commenced by or against one party under Title XI, the other party shall be
entitled to a copy of any and all such intellectual property and all embodiments
of such intellectual property, and the same, if not in the possession of such
other party, shall be promptly delivered to it (a) upon such party’s written
request following the commencement of such bankruptcy proceeding, unless the
party subject to such bankruptcy proceeding, or its trustee or receiver, elects
within [*] to continue to perform all of its obligations under this Agreement,
or (b) if not delivered as provided under clause (a) above, upon such other
party’s request following the rejection of this Agreement by or on behalf of the
party subject to such bankruptcy proceeding. If a party has taken possession of
all applicable embodiments of the intellectual property of the other party
pursuant to this Section 9.9 and the trustee in bankruptcy of the other party
does not reject this Agreement, the party in possession of such intellectual
property shall return such embodiments upon request. If a party seeks or
involuntarily is placed under Title XI and the trustee rejects this Agreement as
contemplated under 11 U.S.C. 365(n)(1), the other party hereby elects, pursuant
to Section 365(n) of Title XI, to retain all rights granted to it under this
Agreement to the extent permitted by law.

 

9.10 Use of Name. Neither party shall use the name or trademarks of the other
party, except to the extent that a party is permitted to use the Confidential
Information of the other party pursuant to Article 5, without the prior written
consent of such other party.

 

9.11 Further Actions. Each party agrees to execute, acknowledge and deliver such
further instruments, and do such other acts, as may be necessary in order to
carry out the purposes and intent of this Agreement.

 

-33-



--------------------------------------------------------------------------------

9.12 Arbitration.

 

(a) Solely with respect to any dispute between the parties (other than any
dispute which arises out of or relates to infringement, validity and/or
enforceability of the XOMA Patent Rights) the parties shall negotiate in good
faith and use reasonable efforts to resolve any such dispute. In the event that
the parties, within [*] days do not fully resolve any such dispute, then either
party may declare an impasse and initiate arbitration by giving notice to that
effect to the other party and by filing the notice with the American Arbitration
Association or its successor organization (“AAA”) in accordance with its
Commercial Arbitration Rules, to which shall be added the provisions of the U.S.
Federal Rules of Civil Procedure relating to the production of evidence and
discovery. Such dispute shall then be settled by arbitration in New York, in
accordance with the Commercial Arbitration Rules of the AAA or other rules
agreed to by the parties, by a panel of three (3) neutral arbitrators
experienced in the pharmaceutical business. Within [*] days after notice of
initiation of arbitration, each party shall select one person to act as
arbitrator and the two party-selected arbitrators shall select a third
arbitrator (who shall be a neutral arbitrator who is an attorney with at least
ten (10) years experience in the pharmaceutical field) within [*] days of their
appointment. If the arbitrators selected by the parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be appointed by the
AAA.

 

(b) The parties acknowledge that this Agreement evidences a transaction
involving interstate commerce. Insofar as it applies, the United States
Arbitration Act shall govern the interpretation of, enforcement of, and
proceedings pursuant to the arbitration clause in this Agreement. Except insofar
as the United States Arbitration Act applies to such matters, the agreement to
arbitrate set forth in this Section 9.12 shall be construed, and the legal
relations among the parties shall be determined in accordance with, the
substantive laws of the State of New York. In addition, the arbitrators shall,
with respect to the matter of legal interpretation of this Agreement, be bound
by and subject to the relevant decisional law as determined by the Federal and
state courts of New York, and the parties agree that the arbitrators may impose
sanctions in their discretion to enforce compliance with discovery and other
obligations.

 

(c) The panel shall render its decision and award, including a statement of
reasons upon which such award is based, within [*] days after the arbitration
hearing. The decision of the panel shall be determined by majority vote among
the arbitrators, shall be in writing and shall be binding upon the parties,
final and non-appealable. Judgment upon the award rendered by the panel may be
entered in any court having jurisdiction thereof in accordance with Section
9.13(a).

 

(d) Except as provided under the United States Arbitration Act and with respect
to the infringement, validity and/or enforceability of the XOMA Patent Rights,
no action at law or in equity based upon any dispute that is subject to
arbitration under this Section 9.12 shall be instituted.

 

(e) Either party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that party pending the
arbitration award.

 

-34-



--------------------------------------------------------------------------------

(f) Each party shall bear its own costs and expenses and attorneys’ fees and an
equal share of the arbitrators’ fees and any administrative fees of arbitration
[*].

 

(g) The arbitrators shall have no authority to award punitive or any other type
of damages not measured by a party’s compensatory damages.

 

(h) Except to the extent necessary to confirm an award or as may be required by
law, neither a party nor an arbitrator may disclose the existence, content, or
results of an arbitration without the prior written consent of both parties. In
no event shall an arbitration be initiated after the date when commencement of a
legal or equitable proceeding based on the dispute, controversy or claim would
be barred by the applicable New York statute of limitations.

 

9.13 Venue; Jurisdiction.

 

(a) Any action or proceeding brought by either party seeking to enforce any
provision of, or based on any right arising out of, this Agreement must be
brought against either party in the courts of the State of New York. Each party
(i) hereby irrevocably submits to the jurisdiction of the state courts of the
State of New York and to the jurisdiction of any United States District Court in
the State of New York, for the purpose of any suit, action, or other proceeding
arising out of or based upon this Agreement or the subject matter hereof brought
by any party or its successors or assigns, (ii) hereby waives, and agrees not to
assert, by way of motion, as a defense, or otherwise, in any such suit, action,
or proceeding, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action, or proceeding is improper or that
this Agreement or the subject matter hereof may not be enforced in or by such
court, and (iii) hereby waives and agrees not to seek any review by any court of
any other jurisdiction that may be called upon to grant an enforcement of the
judgment of any such New York state or federal court.

 

(b) Process in any action or proceeding seeking to enforce any provision of, or
based on any right arising out of, this Agreement may be served on any party
anywhere in the world. Each party consents to service of process by registered
mail at the address to which notices are to be given pursuant to Section 9.6.
Nothing herein shall affect the right of a party to serve process in any other
manner permitted by applicable law. Each party further agrees that final
judgment against it in any such action or proceeding arising out of or relating
to this Agreement shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States of America by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the fact and of the amount of its liability.

 

(c) Each party agrees that it shall not, and that it shall instruct those in its
control not to, take any action to frustrate or prevent the enforcement of any
writ, decree, final judgment, award (arbitral or otherwise) or order entered
against it with respect to this Agreement, and shall agree to be bound thereby
as if issued or executed by a competent judicial tribunal having personal
jurisdiction situated in its country of residence or domicile.

 

9.14 Force Majeure. Neither party shall be liable for failure of or delay in
performing its obligations set forth in this Agreement, and neither shall be
deemed in breach of its

 

-35-



--------------------------------------------------------------------------------

obligations, if such failure or delay is due to natural disasters or any causes
beyond the reasonable control of such party. In the event of such force majeure,
the party affected thereby shall use reasonable efforts to cure or overcome the
same and resume performance of its obligations hereunder.

 

9.15 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

9.16 Entire Agreement; Amendment. This Agreement constitutes the entire and
exclusive Agreement between the parties with respect to the subject matter
hereof and supersedes and cancels all previous discussions, agreements,
commitments and writings in respect thereof. No amendment or addition to this
Agreement shall be effective unless reduced to writing and executed by the
authorized representatives of the parties.

 

-36-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, XOMA and Merck have executed this Agreement in duplicate
originals by duly authorized officers.

 

MERCK & CO., INC.

     

XOMA IRELAND LIMITED

By:  

/s/    JUDY C. LEWENT

      By:  

/s/    ALAN KANE

   

Name:

 

Judy C. Lewent

          Alan Kane, Director    

Title:

 

EVP & CFO

          duly authorized for and on behalf of        

Pres., Human Health Asia

          XOMA Ireland Limited in the presence of:                    

/S/    GEOFFREY LIEBMANN

 

-37-



--------------------------------------------------------------------------------

SCHEDULE 1.17

 

Existing Merck Collaborators

 

[*]



--------------------------------------------------------------------------------

SCHEDULE 1.41

 

[*]



--------------------------------------------------------------------------------

SCHEDULE 2.4

 

Materials to be Transferred Pursuant to Section 2.4

 

[*]



--------------------------------------------------------------------------------

SCHEDULE 2.5

 

Form of Notice

 

XOMA owns a number of patents covering various aspects of bacterial antibody
expression and phage display.

 

XOMA has licensed these patents on a non-exclusive basis to Merck.

 

Under the license agreement with XOMA:

 

  •   Merck cannot provide materials, products or information to you without
first showing you a redacted copy of its license from XOMA and this notice.

 

  •   If you and Merck enter into a written agreement by which you become a
“Merck Collaborator”, then you will be permitted to use Merck services and
related products and information to research, develop and commercialize antibody
products.

 

  •   Merck Collaborators do not, however, have the right to produce commercial
quantities of such antibodies using XOMA’s patented technology. Rather, Merck
Collaborators only have the right to make research and development quantities of
antibodies using the XOMA patent rights. Thereafter, unless a Merck Collaborator
obtains a commercial production license from XOMA (which may be available), such
Merck Collaborator must produce commercial quantities of antibodies using a
method that does not infringe XOMA patent rights.

 

  •   Therefore, if you and Merck enter into a written agreement, that agreement
must contain certain provisions specified in the license agreement with XOMA,
including:

 

  •   Terms pursuant to which you, as the recipient of any transferred
materials, would agree to abide by each of the limitations, restrictions and
other obligations provided for by the license agreement with XOMA, including,
without limitation, the restrictions on use of such transferred materials for
purposes other than research and development.

 

  •   A covenant not to use transferred materials for any purpose other than for
research and development purposes otherwise authorized by the license agreement
with XOMA.

 

  •   An agreement by you to further dispose of transferred materials to a third
party who otherwise meets the definition of a “Merck Collaborator” set forth in
the license agreement with XOMA only if such third party executes a written
agreement in which it undertakes all of the obligations applied to the
transferring party.



--------------------------------------------------------------------------------

SCHEDULE 3.3

 

Materials to be Transferred Pursuant to Section 3.3

 

[*]



--------------------------------------------------------------------------------

SCHEDULE 5.2

 

Redacted Copy of this Agreement

 

[*]

 

-2-